Name: 2013/253/EU: Commission Implementing Decision of 29Ã May 2013 amending Decision 2006/473/EC as regards the recognition of certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document C(2013) 3057)
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  agricultural activity;  agricultural policy;  Africa;  America;  plant product
 Date Published: 2013-05-31

 31.5.2013 EN Official Journal of the European Union L 145/35 COMMISSION IMPLEMENTING DECISION of 29 May 2013 amending Decision 2006/473/EC as regards the recognition of certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document C(2013) 3057) (2013/253/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points 16.2, 16.3 and 16.4 of Section I of Part A of Annex IV thereto, Whereas: (1) By Commission Decision 2006/473/EC of 5 July 2006 recognising certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (2) certain third countries and certain areas of third countries are recognised as being free from these harmful organisms. (2) Decision 2006/473/EC recognises Bangladesh as being free from Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus). On the basis of the audit carried out in Bangladesh by the Food and Veterinary Office in June 2010 and in February 2013 it appears that Bangladesh should no longer be recognised as being free from these harmful organisms. (3) Decision 2006/473/EC recognises certain States of Brazil as being free from Xanthomonas campestris (all strains pathogenic to Citrus) and certain States of Brazil as being free from Guignardia citricarpa Kiely (all strains pathogenic to Citrus). However, on the basis of information submitted by Brazil and the audit carried out in Brazil by the Food and Veterinary Office in November 2011, the States of MaranhÃ £o, Mato Grosso and Roraima and the States of Amazonas, Bahia, EspÃ ­rito Santo, Mato Grosso, Mato Grosso do Sul, Minas Gerais, ParanÃ ¡ and Santa Catarina should no longer be recognised as being free from these harmful organisms respectively. (4) Decision 2006/473/EC recognises Ghana as being free from Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus). On the basis of the audit carried out in Ghana by the Food and Veterinary Office in April-May 2012, it appears that Ghana should no longer be recognised as being free from these harmful organisms. (5) Decision 2006/473/EC recognises the United States as being free from Guignardia citricarpa Kiely (all strains pathogenic to Citrus). However, on the basis of the information submitted by the United States, the counties of Collier, Hendry and Polk located in the State of Florida should no longer be recognised as being free from the mentioned harmful organism. (6) Decision 2006/473/EC also recognises Sudan as a third country being free from Xanthomonas campestris pathogenic to Citrus. In 2011 South Sudan became an independent nation-state. Consequently, South Sudan should be listed in that Decision as a third country being free from Xanthomonas campestris pathogenic to Citrus. (7) Decision 2006/473/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/473/EC is amended as follows: (1) Article 1 is amended as follows: (a) in paragraph 1, point (b) is replaced by the following: (b) Africa: South Africa, Gambia, Ghana, Guinea, Kenya, Sudan, South Sudan, Swaziland and Zimbabwe;; (b) in paragraph 2, point (b) is replaced by the following: (b) Brazil, except the States of MaranhÃ £o, Mato Grosso, Mato Grosso do Sul, Minas Gerais, ParanÃ ¡, Rio Grande do Sul, Roraima, Santa Catarina and SÃ £o Paulo;; (2) in Article 2, points (a) and (b) are replaced by the following: (a) all citrus-growing third countries in North, Central and South America, the Caribbean, Asia, except Bangladesh and Yemen, Europe and Oceania; (b) all citrus-growing third countries in Africa, except Angola, Cameroon, Central African Republic, Democratic Republic of Congo, Gabon, Ghana, Guinea, Kenya, Mozambique, Nigeria, Uganda, Zambia and Zimbabwe.; (3) Article 3 is amended as follows: (a) in paragraph 1, points (a), (b) and (c) are replaced by the following: (a) all citrus-growing third countries in North, Central and South America, except Argentina, Brazil and the United States, the Caribbean and Europe; (b) all citrus-growing third countries in Asia, except Bangladesh, Bhutan, China, Indonesia, Philippines and Taiwan; (c) all citrus-growing third countries in Africa, except South Africa, Ghana, Kenya, Mozambique, Swaziland, Zambia and Zimbabwe;; (b) in paragraph 2, point (d) is replaced by the following: (d) Brazil: all areas except the States of Amazonas, Bahia, EspÃ ­rito Santo, Mato Grosso, Mato Grosso do Sul, Minas Gerais, ParanÃ ¡, Rio de Janeiro, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo.; (c) in paragraph 2, the following point (e) is added: (e) the United States: all areas except counties of Collier, Hendry and Polk located in the State of Florida. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 May 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 187, 8.7.2006, p. 35.